DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 rejected under 35 U.S.C. 103(a) as being unpatentable over Jin et al, US 6,751,447 A1 (hereafter referenced as Jin), in view of Shalom et al, US 6,166,601 (hereafter referenced as Shalom).
Claim 1, Jin teaches “a hybrid mode digital mode power amplifier system [ the mode for digitally processing at pre-distortion 650/620, 335/315, of the analog signals inputted to A/Ds 612/614, 647/649, 310/350, description of Fig. 6/Fig. 3 ] comprising a digital predistortion module utilizing a predistortion polynomial [ 620, digital outputs from 612/614, & digital outputs from distortion calculator 650, description of Fig. 6 ],
a power amplifier portion [630, description of Fig. 6 ] responsive to signals representative of the output of the digital module [ signal outputted from digital 620, to D/A 622, mixer 625/627], and a down-converted feedback portion [ output of mixer 640 ] adapted to monitor signals representative of adjacent channel power for feeding back to the digital predistortion module signals representative of the output of one or more channels of the power amplifier portion, in response to which the digital predistortion module computes the predistortion polynomial and modifies its output 
[ the down converted RF input via mixer 605/610, with multiple-digital channel inputs l/Q via A/D 612/614, to predistortion 620, to power amplifier 630, Description of Fig. 6,
the pre-distortion calculation 650/Fig. 6 receives feedback down-converted, coupler 635, mixer 640/645, digital feedback from A/D 647/649, 635, & compares the feedback with the stored Adjacent Channel Power ACP data and generating predistortion correction values to correct distortion at digital predistortion 620, in abstract, predistortion-calculator 650 is the same function as 355/col. 10, lines 18- 20/col. 10, lines 12-33, & predistortion-calculator 355 in col. 8, lines 13-42;
to improving power amplifier's efficiency by utilizing Adjacent Channel Power ACP profile, with Adaptive digital pre-distortion, col. 6, lines 40-54/col. 2, lines 46- 67, Fig. 6/Fig. 4, description of Fig. 3-7],
Jin fails to disclose multiple channel digital inputs and down converted RF input.   Shalom et al. [ Shalom ] discloses multiple channel digital inputs and down converted RF input.
[the a down converter 128, inputer, in equalizer 104, in Fig. 4, the multiple channel inputs from transceivers 22-26 to rf-in 102 in Fig. 3, to down converter 128. 
    
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649